Robinson, J.
This proceeding was instituted in the police court of the city of St. Joseph, charging respondent with violating section 72 of general ordinance 361 of said city, “by then and there in said city engaging in the business of selling fresh meats at wholesale from cars on track without first obtaining a license from said city as a wholesale meat dealer,” etc.
The ordinance reads as follows: “Section 72. No person shall engage in business of selling or offering for sale fresh meats at wholesale in the city of St. Joseph either from a house, store, shed, car, wagon, or *178other place, without first having a license from said city as a wholesale meat dealer. And the charge for such license shall be $100.00 per year.”
Judgment was given for plaintiff in the police court, and the defendant appealed to the criminal court of Buchanan county, where the defendant moved the court to “dismiss the cause and quash the complaint for the reason that it fails to state a cause of action. 2. Because the complaint fails to state any offense against the laws of the city of St. Joseph or the laws-of the state of Missouri.”
The criminal court sustained the motion, dismissed plaintiff’s cause, and discharged the defendant, and plaintiff prosecuted its appeal to the Kansas City court of appeals.
• When the cause came on for hearing in that court an order was then made transferring the case to this ■court for the reason as alleged that the determination of the cause involved the construction of the constitution of Missouri.
We presume that the court of appeals was led into the error of its order, from an examination of the briefs, statements, and arguments of the attorneys for appellant and respondent as to what the issue in contention was in the trial court, without an examination of the record proper.
No point was or could be raised on the motion to quash as filed by the defendant (the respondent herein) involving the consideration of the question as to whether taxes “shall be uniform upon the same class of subjects within the territorial limits of the authority levying the taxes,” or whether the ordinance in question was violative of that provision of our constitution as is contended for by respondent in his brief filed herein.
Cases on appeal must be disposed of on the record proper, as made in the trial court, and not upon new *179issues that counsel may see proper to insert in their statements and briefs filed when the cases reach the appellate courts.
This being a civil action, as declared by repeated adjudications of this court, the motion to quash can be treated as nothing more than a demurrer to the complaint, to be determined upon the face of the paper alone as it applies to section 72 of general ordinance numbered 361.
As the record fails to show that any constitutional question was properly raised in this case, it is ordered to be returned and transferred to the Kansas City court of appeals, where jurisdiction to determine the issues presented by the record alone resides.
All concur. ■